ORDER
The Disciplinary Review Board on December 22, 1998, having filed with the Court its decision concluding that RAFAEL A. PRADO of JERSEY CITY, who was admitted to the bar of this State in 1978, should be suspended from the practice of law for a period of three months for violating RPC 1.3 (lack of diligence), RPC 1.15(a) (negligent misappropriation), RPC 1.15(b) (failure to deliver client funds promptly), and RPC 1.15(d) (recordkeeping violations);
And the Disciplinary Review Board.having further concluded that respondent should be required for a period of three years to submit quarterly certified statements by a certified public accoun*529tant that respondent is maintaining his attorney books and records in accordance with Rule 1:21-6;
And good cause appearing;
It is ORDERED that RAFAEL A. PRADO is suspended from the practice of law for a period of three months and until the further Order of the Court, effective August 18, 1999; and it is further
ORDERED that for a period three years and until further Order of the Court respondent shall submit to the Office of Attorney Ethics on a schedule to be established by that office quarterly certified statements by a certified public accountant that respondent is maintaining his attorney books and records in accordance with Rule 1:21-6; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.